Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of IDS, amendments and response dated 10/31/22 is acknowledged.
Claims 1-8 have been examined.
Claims 2-4 and claims 18-19 have been canceled.
Claims 1 and 5-8 are considered for examination.
Claims 9-17 and 20 have been withdrawn from examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/22 and 8/10/22.  Accordingly, the information disclosure statement is being considered by the examiner.
The following rejection has been withdrawn in light of the amendment:
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 110200960 to Li., as evidenced by PEG 6000 (PEG 6000 | CAS 25322-68-3 | SCBT - Santa Cruz Biotechnology).
Instant claim 1 is directed to a solid dispersion formulation suitable for oral consumption by a subject, the formulation comprising: genistein; and one or more pharmaceutically acceptable excipients
Claim 2 recites one or more pharmaceutically acceptable excipients comprises a water-soluble polymer.
Thus, Li anticipates instant claims.
The following rejections have been maintained and addresses the amended claims:


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 110200960 to Li., as evidenced by PEG 6000 (PEG 6000 | CAS 25322-68-3 | SCBT - Santa Cruz Biotechnology), and in view of Shuai et al (Shuai) and Lee et al (Lee, Tectorigenin, an Isoflavone of Pueraria thunbergiana BENTH., Induces Differentiation and Apoptosis in Human Promyelocytic Leukemia HL-60 Cells, Biol. Pharm. Bull., 24(10) 1117-1121, October 2001).
Li teaches preparation of genistein in the form of a tablet, capsule, powder, granule etc (p 4, 2nd paragraph). Li teaches that the composition includes 1-100 parts genistein, 5-800 parts of an inclusion agent, wherein the inclusion agent selected from cyclodextrin, maltodose cyclodextrin, maltotriose, hydroxypropyl-beta-cyclodextrin (p 4, 3rd para). Further, Li teaches genistein solid dispersion wherein the dispersion includes genistein and a matrix; and the matrix includes polyethylene glycol, gelatin, poloxamer, sodium stearate, etc (p 4, 4th paragraph). Li teaches PEG of different molecular weight and as evidenced by PEG 6000 | CAS 25322-68-3 | SCBT - Santa Cruz Biotechnology, PEG 6000 is soluble in water and thus meet instant water-soluble polymer (claim 2). Example 4 of Li teaches 50 g genistein and 150g of PEG, and meets instant claim 4 for the amount of genistein (25%).
Li fails to teach instant claimed polyvinylpyrrolidone as a soluble polymer in a genistein solid dispersion composition. 
Shuai teaches solid dispersions of isoflavone, tectorigenin (TG), and its improved dissolution and bioavailability. Shuai teaches that isoflavones such as TG are poorly soluble in water (Introduction) and prepares solid dispersion of TG by employing water soluble polymer, polyvinylpyrrolidone, polyethylene glycol (PEG) 4000 and PEG 6000 as carriers (last para of Introduction; Materials and Methods- Preparation of TG-loaded solid dispersions). Shuai teaches that the drug to carrier ratio is 1:3, 1:6 and 1:9 (Materials and Methods- Preparation of TG-loaded solid dispersions & results-discussions-p 416, col. 1). Shuai teaches physical mixtures was prepared with mixed carrier and TG at a ratio of 9:1 (preparation of physical mixture) and that the carrier and TG are mixed uniformly, for improved dissolution of TG. Shuai teaches that the particle size was appreciably reduced and increased solubility. Shuai teaches that TG-solid dispersion significantly provided higher dissolution (p 418, col. 2 and Fig.5) and the solid dispersion formulation improves drug release and absorption rate in the gastrointestinal tract and consequently improve the oral bioavailability of TG (p 419), and attributed to factors such as reduced particle size and amorphous form of drug (p 420, col. 2). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose and include polyvinylpyrrolidone as a carrier in preparing the genistein solid dispersion composition of the teachings of Li because Shuai et al teaches equivalence of tectorigenin and genistein. Further, Lee teaches solid dispersions prepared employing PVP and polyethylene glycol as equally effective in preparing solid dispersions of poorly soluble isoflavones, that PVP extensively used in solid dispersions, has strong hydrophilic properties with low toxicity and physiological tolerance; whereas PEG is also effective owing to its low melting point, rapid solidification rate, and capability of forming solid drug solutions (p 416, col. 1). Thus, one of an ordinary skill in the art would have expected to see at least the same efficiency in the dissolution and bioavailability of genistein (of Li) with polyvinyl pyrrolidone (of Shuai) or polyethylene glycol (Li or Shuai). 
Even though Shuai teaches solid dispersions of tectorigenin but does not teach genistein of instant claims, Lee reference studied cytotoxic effects of isoflavonoids, tectorigenin, glycitein, tectoridin, glycitin, 6”-O-xylosyltectoridin, and 6”-O-xylosylglycitin isolated from the flower of Pueraria thunbergiana BENTH. together with genistein, a known differentiation and apoptosis inducer (abstract). Lee teaches that isoflavonoids, tectorigenin and genistein exhibited greater cytotoxicity against human cancer cells (abstract, fig.2 and paragraph bridging p 1119-1120) and the 5-hydroxyl group on the isoflavone structure is crucial for the cytotoxic properties and that glycosides were inactive. Thus, one of an ordinary skill in the art would have expected that extrapolating tectorigenin solid dispersion to prepare solid dispersions of genistein (of Li) employing PVP of Shuai and expect to provide effective dissolution and oral bioavailability of genistein.   
With respect to the amount of genistein and polyvinylpyrrolidone, instant claim 5 recites 50% to 75% w/w polyvinylpyrrolidone. Li teaches genistein and matrix in a ratio of 1:2-6 (claim 9 of Li) and Shuai suggests a ratio of tectorigenin:carrier (PVP or PEG) to be 1:3, 1:6 and 1:9, for effective dissolution and oral bioavailability of genistein. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose the appropriate amount of genistein and PVP, with an expectation to provide effective dissolution and availability of genistein. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 110200960 to Li., as evidenced by PEG 6000 (PEG 6000 | CAS 25322-68-3 | SCBT - Santa Cruz Biotechnology), in view of Shuai et al (Shuai) and Lee et al (Lee, Tectorigenin, an Isoflavone of Pueraria thunbergiana BENTH., Induces Differentiation and Apoptosis in Human Promyelocytic Leukemia HL-60 Cells, Biol. Pharm. Bull., 24(10) 1117-1121, October 2001) as applied to claims 1 and 5-6, and further as evidenced by ISM (2015).
The teachings of Li, Shuai et al and Lee et al., have been discussed above. Instant claim 7 recites solid dispersion having a particle sizes between 1-1000 microns. Claim 8 recites a nutritive sweetener in the dispersion formulation. While Li does not explicitly teach the particle size of solid dispersion comprising water soluble polymer, PEG, Li teaches dry genistein suspension of genistein with beta-cyclodextrin, having a mesh size of 120, and further teaches addition of lactose, mannitol, sodium carboxymethyl starch, xanthan gum to form a uniform mixture. 
In this regard, ISM shows that a mesh size of 120 is equal to 125 microns (p 3 of 5). Thus, the particle size of Li falls within the claimed 1-1000 microns.
For the instant claimed nutritive sweetener, example 1 Li teaches addition of sodium saccharin.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the solid dispersion of genistein comprising PEG, in the teachings of Li, to have a particle size of 120 mesh (125 microns) because Li teaches the dry suspension in the above particle sizes and further the resulting granules can be employed as a powder to fill in the capsules, film, bag or as pills. Further, one of an ordinary skill in the art would have been able to choose a sweetening agent, sodium saccharin, for imparting sweet flavor to the oral genistein solid dispersion.

Double Patenting
Claims 1 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.8900635.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite genistein formulation comprising nanoparticulate genistein in a water-soluble polymer, polyvinyl pyrrolidone. Patented claims recite a suspension and does not require a liquid medium, and therefore meet instant solid dispersion. Instant claim 6 recites genistein dispersed “substantially” uniformly throughout the solid dispersion. However, the term “substantially” has not been defined by the instant application. Accordingly, the suspension can be construed as substantially uniformly distributed. Thus, the patented claims anticipate instant claims.

Claims 5 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8900635 in view of CN 110200960 to Li., as evidenced by PEG 6000 (PEG 6000 | CAS 25322-68-3 | SCBT - Santa Cruz Biotechnology) and ISM (2015).
The above patented claims do not recite the claimed amount of genistein (claim 4), 1-1000 microns of claim 7 and the nutritive sweetener of claim 8. 
The teachings Li have been discussed above, and incorporated herewith.
Li teaches preparation of genistein in the form of a tablet, capsule, powder, granule etc (p 4, 2nd paragraph). Li teaches that the composition includes 1-100 parts genistein, 5-800 parts of an inclusion agent, wherein the inclusion agent selected from cyclodextrin, maltodose cyclodextrin, maltotriose, hydroxypropyl-beta-cyclodextrin (p 4, 3rd para). Further, Li teaches genistein solid dispersion wherein the dispersion includes genistein and a matrix; and the matrix includes polyethylene glycol, gelatin, poloxamer, sodium stearate, etc (p 4, 4th paragraph). Li teaches PEG of different molecular weight and as evidenced by PEG 6000 | CAS 25322-68-3 | SCBT - Santa Cruz Biotechnology, PEG 6000 is soluble in water and thus meet instant water-soluble polymer (claim 2). Example 4 of Li teaches 50 g genistein and 150g of PEG, and meets instant claim 4 for the amount of genistein (25%). 
While Li does not explicitly teach the particle size of solid dispersion comprising water soluble polymer, PEG, Li teaches dry genistein suspension of genistein with beta-cyclodextrin, having a mesh size of 120, and further teaches addition of lactose, mannitol, sodium carboxymethyl starch, xanthan gum to form a uniform mixture. 
In this regard, ISM shows that a mesh size of 120 is equal to 125 microns (p 3 of 5). Thus, the particle size of Li falls within the claimed 1-1000 microns.
For the instant claimed nutritive sweetener, example 1 Li teaches addition of sodium saccharin.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the genistein comprising of patented claims to include 25% genistein a particle size of the dispersion composition120 mesh (125 microns) because Li teaches the dry suspension in the above particle sizes and further the resulting granules can be employed as a powder to fill in the capsules, film, bag or as pills. Further, one of an ordinary skill in the art would have been able to choose a sweetening agent, sodium saccharin (Li), for imparting sweet flavor to the oral genistein solid dispersion.

Response to Arguments
Applicant's arguments filed 10/31/22 have been fully considered but they are not persuasive.
In response to the amendment of claim 1, the rejection of claims under 35 USC 102 has been withdrawn.
With respect to the rejection under 35 USC 103, Applicants argue that Li fails to teach the claimed solid dispersion formulation comprising about 25% to about 50 wt% genistein in combination with PVP. Applicants submit that oral genistein formulation prepared as a solid dispersion, as claimed, provides a high per-dose loading of genistein with its increased bioavailability compared to aqueous suspensions of PVP (Instant examples 3 and 7). It is argued that Shuai reference teaches tectorigenin with PEG4000 and PVP but not solid dispersions of genistein and PVP. It is argued that Li and Shuai teach chemically different active agents and does not teach equivalence of genistein and tectorigenin, and would not suggest one skilled in the art the two compounds are equivalent.
Applicants’ arguments are not found persuasive because firstly, the rejection is based on a combination of Li and Shuai references and one of an ordinary skill would have looked to Shuai for including PVP along with PEG or PVP alone, for improving the dissolution of an insoluble drug, by preparing a solid dispersion. The argument that Shaui teaches a combination of PEG and PVP is not persuasive instant claimed “comprising” allows both PEG and PVP. With respect to the argued unexpected results, one of an ordinary skill in the art would have expected the same unexpected bioavailability as argued (by applicants) because Shuai also teaches solid dispersions and that water-soluble polymers such as PVP provide increased dissolution and bioavailability.  The argument that Shuai does not teach equivalence and instead teaches different chemically active agents is not persuasive because Lee teaches tectorigenin and genistein as isoflavonoids. Therefore, even if Shaui teaches only tectorigenin, one of an ordinary skill in the art would have been able to include PVP alone or a combination of PVP and PEG, in preparing the solid dispersion of genistein with an expectation to provide effective dissolution and oral bioavailability. Applicants argue that ISM reference fails to remedy the deficiencies of Li. However, the teachings of Li have been addressed above and therefore the rejection has been maintained.
In response to the Double patenting rejection, applicants argue that the patented claims are directed to a liquid and not solid dispersion. It is argued that the ‘635 patent specification defines suspension medium as a liquid. However, the argument is not persuasive because the specification of ‘635 only states that the suspension medium can be a liquid but does not provide any such definition. Besides the patented claims nowhere recite any solvent or a liquid and therefore the argument that the patented claims can only be liquids is not found persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611